Citation Nr: 1111033	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011 the Veteran submitted additional pertinent evidence along with a waiver of RO review of that evidence.  Accordingly, remand of the Veteran's claims for RO review of the newly submitted evidence is not indicated.


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years after separation from service, nor is hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after separation from service, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated as a result of the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated as a result of the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In October 2006, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private treatment records.  The Veteran has been provided a VA examination.  The Veteran has provided testimony before a Veterans Law Judge and he has submitted statements in support of his claim.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

III.  History and Analysis

The Veteran asserted at his February 2011 hearing that he developed bilateral hearing loss and tinnitus due to noise exposure during service.  He reported that he worked in the ship's engine room and that he was exposed to loud noise when he had to remove his earplugs in order to hear the other people working in the engine room.  He also reported that he was exposed to noise when he had to check the elongation of the cylinder on the flight deck of an aircraft carrier.  The Veteran stated that he first noticed hearing loss when he got out of his Navy service in February 1990 and that he first had ringing in his ears in 1992.  The Veteran stated that he had no noise exposure at his job with the post office.  

Initially the Board notes that there is no indication of any complaints of hearing loss or tinnitus during the Veteran's active duty service.  When the Veteran was treated for an ear infection in November and December 1987 the Veteran denied having any hearing loss.  The audiological examination reports in the service treatment records show that the Veteran did not have any hearing loss as defined by VA during service.  See 38 C.F.R. § 3.385.  A November 1985 pre-enlistment examination shows that the Veteran had right ear puretone thresholds of 20, 20, 5, 15, 20, and 35 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The left ear puretone thresholds were 15, 5, 10, 10, 20, and 15 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The Veteran was provided another examination at the time of his enlistment in March 1986.  The right ear puretone thresholds were 10, 15, 10, 10, 25, and 35 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The left ear puretone thresholds were 5, 5, 5, 10, 25, and 20 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  On audiological examination in November 1986, the right ear puretone thresholds were 15, 25, 20, 20, 25, and 30 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The left ear puretone thresholds were 10, 15, 10, 20, 25, and 25 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The Veteran was provided an audiological examination for discharge from service in January 1990.  The right ear puretone thresholds were 15, 20, 10, 15, 15, and 35 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The left ear puretone thresholds were 10, 5, 10, 10, 20, and 25 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.

A December 2006 private audiological examination report notes that the Veteran complained of bilateral tinnitus.  The examiner noted that the Veteran had mild high frequency left ear hearing loss, borderline right ear low frequency hearing loss, and mild to moderate right ear high frequency hearing loss.  This examiner again tested the Veteran's hearing in April 2007.  She noted that the Veteran had bilateral sensorineural hearing loss and that the Veteran complained of bilateral tinnitus.

On VA audiological examination in January 2007 the Veteran had 92 percent speech recognition in each ear and thus he has bilateral hearing loss as defined by VA.  38 C.F.R. § 3.385.  The examiner noted that the oldest hearing test in the record is dated in November 1985.  She stated that the November 1985 test showed hearing within normal limits except at 6000 Hertz in the right ear.  She reported that the Veteran's hearing test upon separation from service in January 1990 was not significantly poorer in either ear as compared upon entry into service.  The examiner stated that the Veteran's current hearing loss is consistent with both noise induced hearing loss and presbycusis.  She stated that based on the information provided and the audiological data, the hearing loss demonstrated is less likely as not due to, or aggravated by, the Veteran's service.  She further noted that the etiology of the Veteran's tinnitus was the same as the Veteran's hearing loss.

In a March 2007 letter, Marc Fleisher, M.D., stated that the Veteran had sensorineural hearing loss and that it was possible that noise exposure during his tenure in the armed services contributed to this hearing loss.

In a letter received in May 2007, Diparshi Mukherjee, D.O., stated that the Veteran's hearing loss and tinnitus could possibly be related to noise exposure/overexposure.

A January 2011 private audiological report indicates that the Veteran had right ear puretone thresholds of 30, 25, 25, 15, 30, 45, 40, and 50 decibels at 250, 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz, respectively.  The left ear puretone thresholds were noted to be 30, 20, 15, 15, 10, 30, 30, and 30 decibels at 250, 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz, respectively.

In this case all the audiological examination reports performed during service, including the January 1990 report made for the Veteran's discharge from service indicate that the Veteran had normal hearing as defined by VA.  See 38 C.F.R. § 3.385.

The Board has considered the statements of Dr. Fleisher and Dr. Mukherjee; however, they only noted that there was a possibility that the Veteran's current hearing loss might be related to noise exposure during service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  The Board finds that the January 2007 VA examination carries considerably more probative value.  The VA examiner reviewed the Veteran's medical history, including service treatment records, clearly expressed her opinion that the Veteran's hearing loss and tinnitus were unrelated to service, and provided a rationale for her opinions.

Although the Veteran claims that he has had bilateral hearing loss and tinnitus since service, the fact remains that the records show that the Veteran did not have any hearing loss upon discharge from service and that he did not complain of tinnitus upon discharge from service or for more than 16 years after discharge from service.  Further, there is no worsening of the Veteran's hearing between his service entrance and separation.  The Veteran is certainly competent to state that he noticed he had had difficulty hearing over the years; however, he is not competent to state whether he had hearing disability for VA purposes during that time.  Furthermore hearing loss was not documented for more than 16 years after discharge from service, and the January 2007 VA examiner specifically found that the Veteran's hearing loss was unlikely to have been caused by his in-service noise exposure.  

Regarding the Veteran's tinnitus claim, the Board is not inclined to find the Veteran's statements that he has had tinnitus since service to be credible, especially when the evidence shows that the Veteran did not mention tinnitus for more than 16 years after discharge from service.  Additionally, he testified in February 2011 that he first experienced tinnitus in 1992, which was more than a year after discharge from service.  Furthermore, the January 2007 VA examiner opined that the Veteran's tinnitus was the result of the same causation of the Veteran's hearing loss, which indicates her opinion that that the Veteran's tinnitus was unlikely to have been caused by in-service noise exposure.  

The Board recognizes the Veteran currently has hearing loss and tinnitus, and does not dispute the Veteran's contentions regarding noise exposure during active duty service.  Nevertheless, there is no indication of any complaints, diagnosis, or treatment of hearing loss or tinnitus October 2006, more than 16 years after discharge from active duty service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the most probative medical evidence of record which addresses the etiology of the Veteran's current hearing loss and tinnitus disabilities also weighs against his claims.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral hearing loss and tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


